UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6235



THOMAS JACK TRUETT,

                                              Plaintiff - Appellant,

          versus


DR. SHAW; A. YIRGA; J. ALLEN, Clinical Direc-
tor; J. FAJARDO; EMILY ADAMS; A. ZAYAS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-00-953-2)


Submitted:   June 26, 2001                 Decided:   August 21, 2001


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Jack Truett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Jack Truett appeals the district court’s order denying

relief on his Bivens complaint.*       We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, although we grant leave to proceed in forma pauperis, we

affirm substantially on the reasoning of the district court.       See

Truett v. Shaw, No. CA-00-953-2 (E.D. Va. Jan. 22, 2001).      We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




     *
       The district court referred to Truett as a “Virginia inmate”
but the record discloses that he is housed at the Federal Correc-
tional Institution (FCI) at Petersburg, Virginia, and his action is
against FCI officers. His action is therefore properly charac-
terized as a Bivens action rather than a § 1983 action.         The
characterization of Truett’s petition does not affect our analysis
because courts have applied § 1997e(a)in the same manner to both
§ 1983 actions and Bivens actions. See Booth v. Churner, 206 F.3d
289, 291 (3d Cir. 2000), aff’d, No. 99-1964, 2001 WL 567712 (U.S.
May 29, 2001).


                                   2